      Case 2:20-cv-00612-TLN-DB Document 9 Filed 04/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HEATHER QUALLS, et al.,                            No. 2:20-cv-0612 TLN DB
12                       Plaintiffs,
13            v.                                         ORDER
14    COUNTY OF SACRAMENTO, et al,
15                       Defendants.
16

17          On April 9, 2012, defendant County of Sacramento filed a motion to compel responses

18   from plaintiff Heather Qualls and noticed the motion for hearing before the undersigned on April

19   30, 2021, pursuant to Local Rule 302(c)(1). (ECF No. 7.) On April 23, 2021, the parties filed a

20   Joint Statement re Discovery Disagreement. (ECF No. 8.)

21          Therein, plaintiffs’ counsel Kenny Giffard states he received “an e-mail” on July 9, 2020,

22   from an Allen Patatanyan, Esq., stating Patatanyan “had been retained by plaintiff Heather Qualls

23   to represent her in this case[.]” (Id. at 3.) Accordingly, plaintiffs’ counsel asserts that he “cannot

24   answer for Ms. Qualls nor respond to discovery propounded to her unless and until I am her

25   counsel.” (Id.) Attorney Giffard, however, is plaintiffs’ counsel of record. And attorney Giffard

26   has not sought leave to withdraw.

27          Nonetheless, on March 20, 2020, the assigned District Judge issued an Initial Pretrial

28   Scheduling Order. (ECF No. 2.) Pursuant to that order discovery was to be “completed no later
                                                        1
      Case 2:20-cv-00612-TLN-DB Document 9 Filed 04/27/21 Page 2 of 2


 1   than two hundred forty (240) days from the date upon which the last answer may be filed with the

 2   Court[.]” (Id. at 2.) “‘[C]ompleted’ means that all discovery shall have been conducted so that

 3   all depositions have been taken and any disputes relative to discovery shall have been resolved by

 4   appropriate order if necessary and, where discovery has been ordered, the order has been

 5   complied with.” (Id.) Defendants filed their answer in this action on March 25, 2020, and well

 6   over 240 days have passed. Indeed, on October 23, 2020, defendants filed a status report in

 7   which they acknowledged that discovery closed on November 20, 2020. (ECF No. 6 at 3.) In

 8   this regard, the parties’ discovery dispute is untimely.

 9           Accordingly, IT IS HEREBY ORDERED that defendants’ April 9, 2021 motion to

10   compel (ECF No. 7) is denied without prejudice and the April 30, 2021 hearing is vacated.

11   Dated: April 26, 2021

12

13

14

15

16

17

18

19

20
21

22

23   DLB:6
     DB\orders\orders.civil\qualls0612.unt.den.ord
24

25

26
27

28
                                                        2
